 

 

Case 2:17-Cv-Ol731-TSZ Document 106 Filed 04/16/19 Page 1 of 3

United States District Court
Western District of Washington

 

 

 

 

Strike 3 Ho|dings, LLC, a De|aWare

 

Case Number: 2:17'CV'01731-TSZ

 

 

 

corporation,

Plaintiff(s) APPL|CAT|ON FOR LEAVE TO APPEAR
PRO HAC V|CE

V.

 

John Doe subscriber assigned |P address
73.225.38.130,

 

 

Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,

John C' Atkm hereby applies for permission to appear and participate as

 

counsel in the above entitled action on behalf ofthe following party or parties:

Strike 3 Holdings, LLC

 

 

The particular need for my appearance and participation is:

 

To represent Strike 3 Ho|dings in the above-captioned litigation and, specifica||y, to defend the
deposition of John Pasqua|e on Wednesday Apri| 17, 2019 in East Hanover, NeW Jersey, pursuant
to Washinqton RPC 5.5(0)(2).

 

 

l John C. Atkin

all applicable local rules;

understand that | am charged With knowing and complying With

 

| have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

| declare under penalty of perjury that the foregoing is true and correct.

e_04/‘15/20‘19

Dat Signature of Applicant: s/ John C' Atkin

 

WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017) Pag€ * 1 Of 3

 

Case 2:17-Cv-01731-TSZ Document 106

Pro Hac Vice Attorney

Applicant's Name: John C' Atkm

Filed 04/16/19 Page 2 of 3

 

LaW Firm Name: The Atkin Flrm, LLC

 

Street Address 1: 55 Mad'SOn AVenU€

 

Address Line 2: Su|te 400

 

l\/lorristoWn NJ

State:

Phone Number W/ Area Code (973) 285'3239
JAtkin@AtkinFirm.com

City:

 

 

Primary E-mail Address:

Bar#

Zip 07960

022132010

 

State _ NJ

 

(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Seconda ry E-mail Address:

 

STATEIV|ENT OF LOCAL COUNSEL

| am authorized and Will be prepared to handle this matter, including trial, in the event the

applicant JOhn C. Atkin

is unable to be present upon any date

 

assigned by the court.

_ 04/15/2019

Date Signature of Local Counsel: s/

Bryan J. Case

 

Local Counsel's Name: Bryan J` Case

 

LaW Firm Name: FoX Rothschlld LLP

 

Street Address 1:

1001 Fourth Avenue, Suite 4500

 

Address Line 2:

 

 

 

City: Seatt|e State: WA
Phone Number W/ Area Code (206) 624'3600
WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017) Page * 2 Of 3

Bar#

Zip: 98154

41781

 

Case 2:17-Cv-01731-TSZ Document 106 Filed 04/16/19 Page 3 of 3

   

Electronic Case Filing Agreement

By submitting this form, the undersigned understands and agrees to the following:
1. The Cl\/|/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and notices.

2. The password issued to you by the court, combined with your login, serves as your signature under Federal
Rule of Civil Procedure 11. Therefore, you are responsible for protecting and securing this password
against unauthorized use.

3. |fyou have any reason to suspect that your password has been compromised in any way, you are
responsible for immediately notifying the court. I\/|embers of the court's systems staff will assess the risk
and advise you accordingly.

4. By signing this Registration Form, you consent to receive notice electronically, and to waive your right to
receive notice by personal service or first class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(C),
except with regard to service of a complaint and summons. This provision does include electronic notice of
the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
through the Public Access to Court Electronic Records (PACER) system. You will continue to need a PACER
login, in addition to the court-issued password. You can register for PACER at their web site: http://pacer.
psc.uscourts.gov.

6. By this registration, the undersigned agrees to abide by the rules and regulations in the most recent
General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any changes or
additions that may be made to such administrative procedures in the future.

04/15/2019 .
pate Signed _ Signature S/ John C. Atkin

(Pro Hac Vice applicant name)

WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017) Pag€ * 3 Of 3

